Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed 04.03.2020. Claims 1-4, 9, 12, 13, 15, 17, 18, 19, 21, 26, 27, 29, 30, 32, 34, 36, 38 have been amended, and claims 5-8, 10, 11, 14, 16, 20, 22-25, 28, 31, 33, 35, and 37 have been cancelled. Therefore, claims 1-4, 9, 12, 13, 15, 17, 18, 19, 21, 26, 27, 29, 30, 32, 34, 36, and 38 remain pending in this application.
Election/Restrictions

3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

a.	Group 1: Claims 1-4, 9, 12, 18, 19, 21, 26, 27, 29, and 36, drawn to a method for determining a resource use of resources provided by one or more devices in order to carry out a service, the method comprising at a miner: determining a latest block of a blockchain related to the service and a total resource information present in the latest block, wherein the total resource information represents the total amount of resources used by the one or more devices for providing the service since a defined starting point in time, determining that a new use case of resources of a first device of the one or more devices has occurred which is not reflected by the total resource information and determining a new amount of the resources used by the first device during the new use case, determining a new total resource information in which the total resource information is combined with the new amount of the resources and which reflects a complete use of the resources of the one or more devices from the defined starting point until determining the new total resource information, and generating a new block of the blockchain, adding the new total resource information to the new block, and adding the new block to the blockchain: classified in H04L12/14.

b.	Group 2: Claims 13, 15, 17, 30, 32, 34, and 38, drawn to a method for operating a billing node configured to monitor a use of resources provided by one or more devices in order to carry out a service, the method comprising: determining a contract for the use of the resources, the contract comprises at least billing information allowing the billing node to determine costs arising for the use of the resources, determining identification data of a blockchain, wherein the blockchain comprises a total resource information which reflects a complete use of the resources used by the one or more devices for providing the service since a defined starting point in time in a billing period, determining that the billing period is over and informing a miner that the billing period is over, receiving the total resource information from the miner, and determining the total costs for the use of the one or more devices based on the received total resource information: classified in G06F 16/27. 
Sub-combinations Usable Together

4.	Inventions 1 and 2 are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination 1 has separate utility such as “determining a resource.”  Alternatively, Sub-combination 2 has a separate utility such as “enabling a function.” See MPEP § 806.05(d).  

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification 


the inventions have acquired a separate status in the art due to their recognized divergent subject matter 


the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


6.	Applicant is advised that the reply to this requirement to be complete must include:

an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and,

(ii) identification of the claims encompassing the elected invention. 

7.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

8.	Should applicant traverse claiming the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         





/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687